Title: Thomas Jefferson to George Washington Jeffreys, 12 June 1817
From: Jefferson, Thomas
To: Jeffreys, George Washington


          
            Sir
            Monticello.
June 12. 17.
          
          I have to acknolege your two letters of Apr. 8. & May 11. on the subject of the broad-tailed sheep. it is to be observed that there are different races of them, very distinct, & very different in merit, three of these have fallen under my observation. 1. those from the Cape of good hope with broad tails turned up like that of a nicked horse, long legs, light bodies & slight fleeces. 2. those from Algiers, of somewhat less stature and better form & size. and 3. those from Tunis, of low stature, round bodies, full fleeces of good quality, hardy, thrifty, always fat, and of high-flavored flesh. it must have been of these last that Genl Eaton brought to this country. I recieved myself a ram and ewe, brought in one of our vessels from Tunis direct. but the ewe would never breed, her massive tail never admitting the commerce of the ram. I have bred from the ram, in and in for ten years past with a different race, and have found that when a ewe gets to be about ⅞ pure blood, the same obstacle becomes so enlarged as to prevent further procreation. I continue this breed for the use of the table, and because the wool is as good as that of our ordinary sheep. I have Merinos in a separate situation: but their wool cannot be used for coarse purposes, and there is no demand for it here, which renders them less profitable than others. I have in still a distinct & distant situation, another Spanish breed, which, yielding to the broad-tail as to the table, is in other respects the most valuable of all. hardy, heavy-bodied, heavy-fleeced, and of a good staple for country service. it is the best cross for the broad-tailed breed.—this information, slight as it is, is all I am enabled to give you, and pretends to no other merit than that of proving to you the sentiments of respect & esteem of which I beg leave to assure you.
          Th: Jefferson
        